PER CURIAM.
This is an appeal from a final decree awarding the plaintiff certain monies which the chancellor found to be owed by the defendants to the plaintiff.
The findings of the chancellor were based upon his evaluation of certain testimony and documentary evidence which is not contained in the record on appeal.
Since the final decree comes to us with a presumption of correctness, we are left with no course but to affirm the chancellor’s findings. We cannot presume that the plaintiff, at final hearing, failed to sustain his burden of proof or that the defendants’ evidence was sufficient to entitle them to a decree in their favor.
Accordingly, the final decree appealed is affirmed.
Affirmed.